United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2891
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Carlos Alberto Rivas-Cristales,         *
                                        *        [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: March 3, 2004

                                  Filed: March 8, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Carlos Alberto Rivas-Cristales, who was sentenced on drug charges, appeals
the district court’s1 denial of his Federal Rule of Criminal Procedure 41 motion for
return of $2,600 and handguns seized during a search of his residence. The handguns
were destroyed after Mr. Rivas-Cristales’s trial when no claim was made for their
return, and the currency was forfeited to the United States after no claim was made
for it during administrative forfeiture proceedings. The district court summarily

      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
denied the motion finding that it was untimely and that the administrative forfeiture
of the currency was proper and lawful. On appeal, Mr. Rivas-Cristales challenges,
inter alia, the legality of the search and the forfeiture proceedings.

       After careful review of the record, we conclude the district court properly
denied the Rule 41 motion as Mr. Rivas-Cristales was not entitled to possession of
the seized property at issue. See Fed. R. Crim. P. 41(g) (return of seized property);
United States v. Felici, 208 F.3d 667, 670 (8th Cir. 2000) (convicted felon not entitled
to return of firearms), cert. denied, 531 U.S. 1201 (2001); Muhammed v. Drug
Enforcement Agency, Asset Forfeiture Unit, 92 F.3d 648, 652 & n.4 (8th Cir. 1996)
(Rule 41 may not be used to attack antecedent civil forfeitures). We also conclude
Mr. Rivas-Cristales’s due process challenge to the administrative forfeiture
proceedings is meritless. See Dusenbery v. United States, 534 U.S. 161, 170, 172-73
(2002) (actual notice not required in administrative forfeiture proceeding; due process
requires no more than that government’s action be “reasonably calculated, under all
the circumstances, to apprise [petitioner] of the pendency of the action”; use of
certified mail addressed to petitioner at penitentiary, as notice of pendency of cash
forfeiture, was “clearly acceptable” (quoted case omitted)).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                          -2-